DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ladden et al, US Pub. 2016/0171439.
Regarding claims 1 and 11, Ladden et al disclose a delivery management systems and methods for zero-inventory distribution comprising: receiving a plurality of items, each of the plurality of items having a unique computer readable code thereon, the computer readable code associated with one of a plurality of general geographic areas (para 0108); transporting each of the plurality of items to the one of the plurality of general geographic areas associated with each item with delivery vehicles (the delivery location represents the geographic area); receiving a request for one of the plurality of items to be delivered to a specific delivery point within one of the plurality of general geographic areas (para 0120); associating one of the unique computer readable codes with the specific delivery point with the computer readable code (para 0117); scanning the computer readable code on second item processing equipment; identifying the para 0120); and delivering the item to the specific delivery point. (See 0096-0099, 0127-0128).
Regarding claims 2 and 12, wherein the receiving a request for an item to be delivered comprises: identifying the one of the plurality of general geographic areas in which the specific delivery point is located; and identifying one of the plurality of items that is being transported to the general geographic area in which the specific delivery point is located (each item is tracked through GPS tracking and RFID).
Regarding claims 3 and 14, further comprises estimating how many items will be requested to be delivered to specific delivery points in each of the plurality of general geographic areas (by tracking each item, the number of items for each location is known, para 0120).
Regarding claims 4 and 13, wherein transporting each of the plurality of items comprises transporting a quantity of items corresponding to the estimated number of items for each of the plurality of general geographic areas (the items are tracked so the number of item for each location known).
Regarding claim 5, wherein receiving a request for the item to be delivered to a specific delivery point comprises receiving information regarding a purchaser of the item (the item information is known in order to be tracked).
Regarding claims 6 and 16, wherein the plurality of items are deliverable to the purchaser only on or after a specified date (specific time is set for delivery, para 0120).
Regarding claim 7, wherein transporting each of the plurality of items begins at a time before the specified date (transporting must begin at a time).
delivery includes pickup from customer, para 0012).
Regarding claim 9, further comprising: receiving, from a provider of the plurality of items, a request for a plurality of computer readable codes; generating the plurality of unique computer readable codes, the unique computer readable codes encoding information identifying the provider of the item and information indicating that the unique computer readable code is intended for use with a dynamic warehousing service (each item is coded and can be tracked or read a mobile device).
Regarding claim 10, further comprising applying the plurality of unique computer readable codes to the plurality of items (each item is coded).
Regarding claim 15, wherein the received request for the item to be delivered to a specific delivery point comprises a request to deliver the item to the address of a purchaser of the item (the items are delivered to specific address).
Regarding claim 16, wherein requests from the purchaser are received at a time after the items are being transported to the general geographic area (the geographic location is not limited to a specific area, the items can be coming from many different locations or retail stores).
It is also noted that International search filed 7/15/21 cited prior art ( WO2015/089570, US2004/0128254, US2014/0081951that renders the claims obvious.
Response to Arguments
Applicant's arguments filed 7/15/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant’s argument regarding receiving a request to deliver an item to a delivery point during transportation of the items, the examiner respectfully disagrees. The applicant teaches tracking components while a delivery being moved and the carrier can alerted if an item is left behind via the carrier mobile device. The system is in communication with the carrier if the status of an item is changed or a customer is requesting a different location for an item to be delivered, the carrier could be reached/alerted for the updated location. The system even tracks whether an item has moved during delivery. The system is capable of performing all the functions and method steps set forth in the claims. The prior art anticipates the claims. The applicant’s argument is not persuasive. Refer to the rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876